DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 8-20 in the reply filed on 12/30/2020 is acknowledged.  The traversal is on the ground(s) that it would be necessary to search and examine the method of claims 1-7 in order to search and examine the device claims 8-20.  This is not found persuasive because this declaration is not supported by any evidence.
The requirement is still deemed proper and is therefore made FINAL.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement filed on 10/7/2019 has been considered.
Drawings
The drawings filed on 12/5/2019 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 10/7/2019 are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 8-11, 13-16, 18-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Tsai (US 2019/0189840).
Regarding claim 8, Tsai discloses:
A 2D semiconductor with geometry structure, comprising: 
a 2D material (12, ¶0033, ¶0037); and 
a nano-layer having a geometry structure (ZnO nano-rod array 14, ¶0036, ¶0037, ¶0043), and the 2D material (12) disposed on the nano-layer having the geometry structure (14); 
wherein an interval within the nano-layer having the geometry structure (14) is 50 - 100 nm (¶0062).
Regarding claim 9, Tsai further discloses:
wherein the 2D material is a 2D transition metal dichalcogenide (¶0033).
Regarding claim 10, Tsai further discloses:
wherein the nano-layer having the geometry structure is a 1D zinc oxide nano-array substrate (¶0046, figure 3).
Regarding claim 11, Tsai further discloses:
wherein the nano-layer having the geometry structure is arranged in an array (¶0045).
Regarding claim 13, Tsai further discloses:
wherein a material of Page 4 of 7Appln. No. 16/594,217 the nano-layer (14) is silicon oxide (¶0050).
Claim 14 (Original) The 2D semiconductor with geometry structure of claim 8, wherein the nano-layer is conical triangular (¶0031).

Regarding claim 16, Tsai further discloses:
wherein the nano-layer having the geometry structure (14) includes mutually parallel nanostructures (figure 2a).
Regarding claim 18, Tsai further discloses:
wherein a material layer is further coated on the nano-layer having the geometry structure (¶0043).  
Regarding claims 19 and 20, Tsai further discloses:
wherein the material layer is a noble metal material layer (gold, silver, platinum or palladium, ¶0046).
Allowable Subject Matter
Claims 12 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/           Primary Examiner, Art Unit 2899                                                                                                                                                                                             	1/13/2021